In an action brought by tenants of a housing accommodation pursuant to subdivision 5 of section 11 of the State Residential Rent Law (L. 1946, eh. 274, as amd.) to recover for an alleged overcharge of rent, the tenants seek to appeal in accordance with permission of this court from an order of the Appellate Term afSrming an order of the District Court, Nassau County, granting the landlords’ motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment dismissing the complaint, and from the judgment entered thereon. Permission to appeal was granted on June 17, 1957, and the State Rent Administrator, on July 8, 1957, was granted leave to intervene as a party to the appeal. Appeals dismissed, without costs. The record does not contain a notice of appeal to this court, and inquiry has disclosed that no such appeal has been taken, as required by section 562 of the Civil Practice Act. We have, however, examined the merits, and would affirm the order sought to be appealed from if we had not dismissed the appeals. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.